         Case 1:20-cv-04284-RWL Document 29 Filed 01/22/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

INTERNATIONAL REFUGEE ASSISTANCE
PROJECT, INC.,

                                 Plaintiff,               No. 20 Civ. 4284 (RWL)
                       -v-                                NOTICE OF MOTION
UNITED STATES CITIZENSHIP AND
IMMIGRATION SERVICES,

                                 Defendant.




       PLEASE TAKE NOTICE that, upon the accompanying Memorandum of Law, the

Declaration of Terri White executed on January 22, 2021, and all exhibits attached thereto, the

Declaration of Hilary E. Ingraham executed on January 22, 2021, and the Declaration of Eric F.

Stein executed on January 22, 2021, and all exhibits attached thereto, defendant United States

Citizenship and Immigration Services (“USCIS”), by its attorney, Audrey Strauss, United States

Attorney for the Southern District of New York, hereby moves this Court for an Order pursuant

to Federal Rule of Civil Procedure 12(b)(1) dismissing the complaint with prejudice, and

granting such other and further relief as the Court may deem just and proper.

       PLEASE TAKE FURTHER NOTICE that pursuant to a prior Order of the Court (Dkt.

No. 27), Plaintiff’s opposition and any cross-motion shall be filed on or before March 3, 2021,

USCIS’s reply and opposition to any cross-motion shall be filed on or before March 24, 2021,

and Plaintiff’s reply in support of any cross-motion shall be filed on or before April 14, 2021.
       Case 1:20-cv-04284-RWL Document 29 Filed 01/22/21 Page 2 of 2




Dated: January 22, 2021
       New York, New York


                                         AUDREY STRAUSS
                                         United States Attorney for the
                                         Southern District of New York

                                  By:     /s/ Danielle J. Levine
                                         DANIELLE J. LEVINE
                                         Assistant United States Attorney
                                         86 Chambers Street, 3rd Floor
                                         New York, New York 10007
                                         Tel.: (212) 637-2689
                                         E-mail: danielle.levine@usdoj.gov




                                     2
